Name: Commission Implementing Regulation (EU) NoÃ 521/2011 of 26Ã May 2011 amending Regulation (EC) NoÃ 620/2009 providing for the administration of an import tariff quota for high-quality beef
 Type: Implementing Regulation
 Subject Matter: tariff policy;  agricultural activity;  animal product;  health;  trade policy
 Date Published: nan

 27.5.2011 EN Official Journal of the European Union L 140/48 COMMISSION IMPLEMENTING REGULATION (EU) No 521/2011 of 26 May 2011 amending Regulation (EC) No 620/2009 providing for the administration of an import tariff quota for high-quality beef THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) and Article 148, in conjunction with Article 4, thereof, Whereas: (1) To avoid speculative applications for import licences to be granted in accordance with Commission Regulation (EC) No 620/2009 (2) and to ensure that import licences are attributed to genuine importers, it is appropriate to set a historical reference quantity of beef and veal imported as a condition for the application for import licences at an appropriate level. (2) To avoid misinterpretation the requirements for high-quality beef laid down in Annex I to Regulation (EC) No 620/2009 should be clarified; in particular, it should be set out in a more precise manner that the minimum energy content is applicable to the whole diet and that heifers and steers refer respectively to categories E and C defined in part A of Annex V to Regulation (EC) No 1234/2007. (3) Regulation (EC) No 620/2009 should therefore be amended accordingly. (4) Since the next tariff quota year begins on 1 July 2011, this Regulation should apply as from that date and to licence applications lodged for that period. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 620/2009 is amended as follows: (1) in Article 3(2), the following subparagraph is added: For the purposes of applying Article 5 of Regulation (EC) No 1301/2006 import licence applicants shall, when presenting their first application as regards a given quota period, furnish proof that they imported, during each of the two periods referred to in Article 5 of Regulation (EC) No 1301/2006, at least 100 tonnes of products covered by part XV of Annex I to Regulation (EC) No 1234/2007.; (2) Annex I is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply as from the tariff quota year beginning on 1 July 2011 and to licence applications lodged for that period. This Regulation shall be binding in its entirety and directly applicable in the Member States. Done at Brussels, 26 May 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 182, 15.7.2009, p. 25. ANNEX In Annex I to Regulation (EC) No 620/2009, paragraph 1 is replaced by the following: 1. Beef cuts are obtained from carcasses of heifers and steers (1) less than 30 months of age which have only been fed a diet, for at least the last 100 days before slaughter, containing not less than 62 % of concentrates and/or feed grain co-products on a dietary dry matter basis, that meets or exceeds a metabolisable energy content greater than 12,26 megajoules per one kilogram of dry matter. (1) For the purposes of these requirements, heifers and steers refer, respectively, to categories E and C as defined in part A of Annex V to Regulation (EC) No 1234/2007.